DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

	The election without traverse filed April 7, 2021 is acknowledged and has been entered.
	
Information Disclosure Statement
The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
	The restriction and election requirement set forth in the Office action mailed January 8, 2021 has been withdrawn in favor of rejoinder of the claimed subject matter.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eli A. Loots on July 8, 2021.

The application has been amended as follows:

In the specification:

Paragraph [0001] at page 1 of the specification has been replaced with the following amended paragraph:

 This application is a divisional of U.S. Application No. 14/266,391, filed April 30, 2014, now abandoned, which is a divisional of U.S. Application No. 12/959,340, filed December 2, 2010, now U.S. Pat. No. 8,772,459, which claims the benefit of U.S. Provisional Application No. 61/266,134, filed Dec. 2, 2009, each of which is hereby incorporated by reference as if fully set forth herein.


In the claims:

Claim 35 has been canceled.

Claims 41 and 44 have been replaced with the following amended versions thereof:

41.	(Currently Amended) The cys-diabody of claim 40, wherein the .

44.	(Currently Amended) An isolated polynucleotide that encodes a monomer of a cys-diabody, wherein the polynucleotide comprises SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9.

Claim 45 has been added:

Claim 45.	(New)	A cys-diabody comprising:

an scFv sequence that can bind PSMA, the scFv comprising a variable heavy domain (VH) linked to a variable light domain (VL) by a linker sequence; and a cysteine tail,

wherein the VH comprises SEQ ID NO: 5 and the VL comprises SEQ ID NO: 19.

Claims 27-34 and 36-45 have been renumbered as claims 1-18, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



The prior art does not teach or fairly suggest a cys-diabody1 comprising an scFv that binds to PSMA and a cysteine tail, wherein said scFv comprises:
(a) a heavy chain variable (VH) domain comprising the complementarity determining regions (CDRs) of the VH domain comprising SEQ ID NO: 12 and a light chain variable (VL) domain comprising the CDRs of the VL domain comprising SEQ ID NO: 12;
(b)	a heavy chain variable (VH) domain comprising the complementarity determining regions (CDRs) of the VH domain comprising SEQ ID NO: 13 and a light chain variable (VL) domain comprising the CDRs of the VL domain comprising SEQ ID NO: 13;
(c)	a heavy chain variable (VH) domain comprising the complementarity determining regions (CDRs) of the VH domain comprising SEQ ID NO: 14 and a light chain variable (VL) domain comprising the CDRs of the VL domain comprising SEQ ID NO: 14;
(d)	a heavy chain variable (VH) domain comprising the complementarity determining regions (CDRs) of the VH domain comprising SEQ ID NO: 15 and a light chain variable (VL) domain comprising the CDRs of the VL domain comprising SEQ ID NO: 15; or
(e)	a heavy chain variable (VH) domain comprising SEQ ID NO: 5 and a light chain variable (VL) domain comprising SEQ ID NO: 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 27-34 and 36-45 have been allowed.

Claims 27-34 and 36-45 have been renumbered as claims 1-18, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
July 8, 2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Figure 5.